Exhibit 10.30

 

Exhibit 10.30 as filed with 10-K        Confidential treatment has been
requested for portions of this exhibit. The copy filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
[*]. A complete version of this exhibit has been filed separately with the
Securities and Exchange Commission.

 

AMENDED AND RESTATED SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT, originally made and entered into as of February 15,
2002 (the “Effective Date”), as amended by that First Amendment to the Services
Agreement (“First Amendment”) made and entered into as of October 3, 2003 (the
“First Amendment Effective Date”) by and between TIVO INC., a Delaware
corporation (“TIVO”), and DIRECTV, INC., a California corporation (“DIRECTV”) is
hereby amended and restated in full as of March 31, 2005 (the “Restatement
Effective Date”). (As so amended and restated herein, the “Agreement.”)

 

RECITALS

 

WHEREAS, TiVo has developed and commercially launched stand alone set-top
receivers (the “Stand Alone Receivers”) that allow consumers to receive the
personalized television services provided by TiVo;

 

WHEREAS, the parties have developed and commercially launched a DIRECTV-TiVo
combination receiver referred to as the “Reno Receiver”, and have entered into a
Development Agreement dated February 15, 2002 (the “Development Agreement”)
relating to the development, production and marketing of another DIRECTV-TiVo
combination receiver referred to as the “Provo Receiver” and, at DIRECTV’s
option, a third DIRECTV-TiVo combination receiver referred to as the “Two-Chip
Receiver” (the Reno Receiver, Provo Receiver and Two-Chip Receivers are
collectively referred to herein as the “DIRECTV DVR Receivers”); and

 

WHEREAS, the parties mutually desire that TiVo license the Authoring Tools (as
defined herein) to DIRECTV for use in conjunction with the DIRECTV Service, as
well as provide certain value-added services to DIRECTV.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
promises and undertakings set forth in this Agreement, the parties hereby agree
as follows:

 

AGREEMENT

 

1. DEFINITIONS. The capitalized terms in this Agreement shall have the following
meaning:

 

1.1 “Authoring Tools” shall be the tools set forth in Exhibit A.

 

1.2 “i-Preview Tags” shall mean software tags inserted into line 21 of the
vertical blanking interval (“VBI”), or any digital equivalent (including,
without limitation, EIA-708-B data) of broadcast or cable television video
signals using the Authoring Tools to cause TiVo Receivers to display user
interface elements superimposed over video content where such user interface
elements may be selected by the end user of a TiVo Receiver to schedule
recordings or display Showcases.

 

1.3 [*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

1.4 “TiVo Receiver” shall mean any Stand Alone Receiver or any DIRECTV DVR
Receiver.

 

1.5 “TiVoVision” shall mean any promotional and advertising content or
functionality for TiVo Receivers that may be created using the Authoring Tools
other than i-Preview Tags, including, without limitation, Showcases and Lead
Generation and Submission Functionality.

 

1.6 “Showcases” shall mean any user interface elements created using the
Authoring Tools that may be selected, accessed or viewed by the end user of a
TiVo Receiver and that are used for promotional or advertising purposes,
including, without limitation, the display of images and/or text, playback of
video and/or audio clips, Lead Generation and Submission Functionality, and
functionality to schedule promoted recordings, subscribe to services or purchase
products.

 

1.7 “Central Promotion” shall mean content (e.g., text with a gold star
graphical element) that is placed in a DIRECTV DVR Receiver menu to promote a
Showcase and which may be selected by the end user to display such Showcase.

 

1.8 “Lead Generation and Submission Functionality” shall mean any content or
functionality created using the Authoring Tools that requires the customer to
initiate a process whereby customer information (e.g., customer address or
credit card) is used to provide the customer with a product, service,
information, or inclusion in a promotional mailing list.

 

1.9 “Approved Lead Generation Functionality” shall mean each instance of Lead
Generation and Submission Functionality that has been approved by DIRECTV for
distribution to the DIRECTV DVR Receivers, in accordance with Exhibit C.

 

Unless otherwise defined herein, capitalized terms shall have the respective
meanings as defined in the Development Agreement.

 

2. LICENSE GRANTS; COMMERCIAL USE.

 

2.1 License Grant. Subject to the terms and conditions of this Agreement, TiVo
grants to DIRECTV a nontransferable (except as set forth in Section 13.4
(Successors; Assigns)) license to internally use, perform, display and
reproduce, or to engage a third party to do any of the foregoing on behalf of
DIRECTV, the Authoring Tools solely to exercise its rights set forth in this
Section 2.

 

2.2 i-Preview.

 

(a) DIRECTV’s Commercial Use. DIRECTV may use the Authoring Tools to create and
distribute i-Preview Tags to end users of DIRECTV DVR Receivers (such use,
“DIRECTV’s i-Preview Use”). Any revenues actually received by DIRECTV resulting
from DIRECTV’s i-Preview Use will be retained by DIRECTV solely and will not be
subject to a revenue share with TiVo.

 

(b) TiVo’s Commercial Use. DIRECTV grants TiVo the right to distribute i-Preview
Tags to DIRECTV DVR Receivers (such use, as restricted below, “TiVo’s i-Preview
Use”); provided, however, that TiVo may not distribute to DIRECTV DVR Receivers
any

 



--------------------------------------------------------------------------------

i-Preview Tag which [*]. Any revenues actually received by TiVo resulting from
TiVo’s i-Preview Use will be retained by TiVo solely and will not be subject to
a revenue share with DIRECTV. TiVo may sublicense the above rights to any
licensee of the Authoring Tools [*].

 

(c) TiVo i-Preview Tag Reports. TiVo shall [*] provide DIRECTV with notice of
any i-Preview Tags inserted into television commercials by TiVo, indicating the
content/type of tag, the type of product or service advertised, and proposed
location of any graphical elements that will appear within such television
commercial. DIRECTV will [*] notify TiVo [*].

 

(d) DIRECTV i-Preview Pass Through Obligation. DIRECTV shall pass through
i-Preview Tags via line 21 of the VBI, or via any digital equivalent (including,
without limitation, EIA-708-B data) without any restriction, modification,
alteration or other interference by DIRECTV, provided no action is required by
DIRECTV to pass through such i-Preview Tags (i.e., DIRECTV passes (or
reconstitutes) information received via line 21 of the VBI, or via such digital
equivalent, in its regular course of business, without modification) [*].

 

2.3 TiVoVision.

 

(a) DIRECTV’s TiVoVision Use. DIRECTV may use the Authoring Tools to create and
distribute TiVoVision to DIRECTV DVR Receivers (such use, “DIRECTV’s TiVoVision
Use”). Any revenue actually received by DIRECTV resulting from DIRECTV’s
TiVoVision Use will be retained by DIRECTV solely and will not be subject to a
revenue share with TiVo.

 

(b) TiVo’s TiVoVision Use. DIRECTV grants TiVo the right to distribute
TiVoVision to DIRECTV DVR Receivers (such use, “TiVo’s TiVoVision Use”);
provided, however, that TiVo may not distribute to DIRECTV DVR Receivers any
TiVoVision which (i) [*], (ii) [*], (iii) is rejected by DIRECTV pursuant to
DIRECTV’s editorial review rights described in Section 6.3(a), (iv) includes any
Lead Generation and Submission Functionality that is not an instance of Approved
Lead Generation Functionality, or (v) will negatively impact the business
relationship between DIRECTV and a third party [*], is participating in one or
more [*], or is a [*] to DIRECTV. For purposes of clarification, the fact that
DIRECTV is or may be negotiating with a third party to create or distribute
TiVoVision for such third party (programmer or other) shall not be deemed to
create such negative impact. Any revenues actually received by TiVo resulting
from TiVo’s TiVoVision Use will be retained by TiVo solely and will not be
subject to a revenue share with DIRECTV.

 

(c) TiVo’s Hard Disk Allocation. DIRECTV shall allocate for TiVo’s TiVoVision
Use in each DIRECTV DVR Receiver [*] (i) [*] of persistent video recording
capacity in such DIRECTV DVR Receiver (assuming use of the best recording
quality setting for such DIRECTV DVR Receiver) without regard to the standards
or technology employed by or used in such DIRECTV DVR Receiver; [*] (ii) [*]
reserved hard disk space in such DIRECTV DVR Receiver. Such allocation shall be
referred to as the “TiVo Hard Disk Allocation” for each such DIRECTV DVR
Receiver. DIRECTV shall use commercially reasonable efforts to avoid

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

broadcasting any content that would overwrite or otherwise make unavailable any
data (whether video clips, Showcases or otherwise) resulting from TiVo’s
TiVoVision Use in the TiVo Hard Disk Allocation. Notwithstanding the foregoing,
in the event that DIRECTV causes, or expects to cause, any such data to be
overwritten on any DIRECTV DVR Receiver, DIRECTV shall use commercially
reasonable efforts to broadcast or re-broadcast any such data to such DIRECTV
DVR Receiver as soon as practicable. The parties shall work together in good
faith to manage throughout the Term, a process whereby both parties are able to
track the status of network hard disk capacity in fielded DIRECTV DVR Receivers
in order to assist the reliable delivery and capture of content. Such process
shall be used in connection with the management of the TiVo Hard Disk Allocation
as described in this Section 2.3(c).

 

(d) Satellite Broadcast Time. DIRECTV shall allocate to TiVo [*] of
simultaneous, system-wide broadcast time, solely for TiVo’s use in distributing
any Showcase content that will be available from within a Showcase (but not
content that is recorded through a user-initiated record object), to the
reserved portion of hard disk space in DIRECTV DVR Receivers in connection with
TiVo’s rights under this Agreement. DIRECTV shall provide such broadcast time
[*] on a recurring schedule [*], and shall provide TiVo with reasonable advance
notice of any changes in such schedule.

 

(e) Showcase Grid Placement. With respect to the “Showcase” grid of DIRECTV DVR
Receivers, the Parties agree as follows:

 

DIRECTV shall be entitled to use no fewer than [*] cells [*], within the [*]
rows (each row is comprised of four cells), and TiVo shall be entitled to use no
fewer than [*] cells [*], within the [*] row. If DIRECTV requires more than the
[*] cells [*], DIRECTV shall use as many cells as necessary in the [*] rows [*].
If TiVo requires more than the [*] cells [*] and DIRECTV has occupied the [*]
rows [*] and no more, TiVo shall use the cells in the [*] row [*] for each
additional cell required. If TiVo requires more than [*] cells [*] and DIRECTV
has occupied the [*] cells [*] and additional cells [*], TiVo shall use the [*]
cells [*] the cells used by DIRECTV [*]. If DIRECTV is using less than the [*]
cells [*], TiVo’s cells will move up such that TiVo’s cells will start
immediately [*] DIRECTV’s last used cell. If TiVo is using less than the [*]
cells [*] and DIRECTV requires more than the [*] cells [*], DIRECTV shall use
the [*] cells in the [*] row, provided, however, that TiVo’s used cells are all
[*]. For purposes of this Section 2.3(e), the “[*]” refers to the [*].

 

(f) Central Promotions. Due to the limited number of times end users of DIRECTV
DVR Receivers may [*] and to permit effective promotion of Showcases, the
parties agree to limit the number of Central Promotions to [*], unless otherwise
agreed. Notwithstanding anything to the contrary in this Agreement, each party
may distribute no more than [*] Central Promotions [*] to any given group of
DIRECTV DVR Receivers, unless otherwise agreed.

 

(g) DIRECTV Requests for Showcase Distribution to Stand Alone Receivers. With
respect to any Showcase that DIRECTV plans to distribute to DIRECTV DVR
Receivers under this Agreement, DIRECTV may request distribution of such
Showcase to the

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

Stand Alone Receivers by sending such request in writing to TiVo’s Director of
Advertising Sales, with a copy to TiVo’s Advertising and Research Sales Manager,
specifying the brand to be advertised, proposed start date and duration, and
number of minutes of video content. TiVo will consider each such distribution
request in good faith and offer such distribution to DIRECTV unless TiVo
reasonably determines that (i) [*]; or (ii) [*]. TiVo will use reasonable
efforts to respond to any such request [*] and will endeavor to respond [*]
whenever possible. The response from TiVo will indicate whether TiVo will offer
distribution of such Showcase to the Stand Alone Receivers and, if so, the terms
and conditions for such distribution, including available start dates and fees
for such distribution [*]. Notwithstanding anything to the contrary in the
foregoing, any Showcase to be distributed to the Stand Alone Receivers pursuant
to this Section 2.3(g) may be rejected by TiVo pursuant to TiVo’s editorial
review rights described in Section 6.3(b).

 

(h) No False or Misleading Representations. TiVo shall use commercially
reasonable efforts to see that its employees do not intentionally misrepresent
TiVo’s rights to distribute TiVoVision to the DIRECTV DVR Receivers under this
Agreement (e.g., TiVo will use commercially reasonable efforts to see that its
employees do not represent that TiVo may distribute Showcases to DIRECTV DVR
Receivers that [*]). DIRECTV shall use commercially reasonable efforts to see
that its employees do not intentionally misrepresent DIRECTV’s rights under this
Agreement (e.g., DIRECTV will use commercially reasonable efforts to see that
its employees do not represent that DIRECTV has the right to distribute
Showcases to Stand Alone Receivers).

 

2.4 License Restrictions. DIRECTV acknowledges and agrees that the Authoring
Tools contain valuable trade secrets of TiVo, and, except as otherwise expressly
provided herein, DIRECTV shall not, and shall not provide permission to any
third party, to: (a) translate, reverse engineer, decompile, disassemble, or
attempt to derive the source code of the Authoring Tools; (b) sublicense, rent,
lease, loan, timeshare, sell, distribute, assign or transfer any rights in,
grant a security interest in, or transfer possession of any Authoring Tools; or
(c) obfuscate, alter or remove any of TiVo’s copyright or other proprietary
rights notices or legends appearing on or in the Authoring Tools.

 

2.5 Reservation of Rights; Ownership. Without limiting the rights granted to
DIRECTV in Section 2.1 (License Grant), TiVo has and shall retain exclusive
ownership of all of its right, title and interest in and to the Authoring Tools,
and, other than the rights granted in Section 2.1, no other license, right, or
interest is granted to DIRECTV by implication, estoppel, or otherwise, for any
purpose.

 

3. USER DATA.

 

3.1 DIRECTV’s Use of User Data. Following the transition of any current TiVo
Service subscribers to DIRECTV pursuant to the Development Agreement, DIRECTV
shall own and control all customer data received, derived or otherwise collected
from the DIRECTV DVR Receivers (the “User Data”). DIRECTV grants TiVo the right
to use such User Data in accordance with this Section 3 (User Data). Subject to
applicable Laws and the terms of the

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

DIRECTV Privacy Policy (as such terms are defined below), at DIRECTV’s sole
discretion, DIRECTV may elect to either: (i) provide such User Data to TiVo,
provided, that in such event, DIRECTV shall provide the User Data in a form and
manner reasonably specified by TiVo and agreed to by DIRECTV, with such
agreement not to be unreasonably withheld or delayed; or (ii) allow TiVo to
collect User Data directly from the DIRECTV DVR Receivers, provided, however,
that in the case of any User Data generated in response to Approved Lead
Generation Functionality distributed to DIRECTV DVR Receivers (such User Data,
the “Lead Generation Responses”), subject to applicable Laws and the terms of
the DIRECTV Privacy Policy, option (ii) shall always apply (i.e., TiVo shall be
permitted to collect the Lead Generation Responses directly from the DIRECTV DVR
Receivers). In the case of either option (i) or (ii), TiVo [*] its receipt or
collection of the User Data. In the event any User Data resides with, is
controlled by or is in the possession of TiVo, TiVo agrees to transfer, provide
and otherwise make available such User Data to DIRECTV in accordance with
Section 6.2. DIRECTV [*] its receipt or collection of the User Data.

 

3.2 TiVo’s Use of User Data. Subject to Sections 3.1 and 3.3 of this Agreement,
DIRECTV grants TiVo a non-transferable (except as set forth in Section 13.4
(Successors; Assigns)) license to use, perform, display, reproduce and create
derivative works from, or to engage a third party to do any of the foregoing on
behalf of TiVo, the User Data, provided, however that TiVo may not segregate out
solely DIRECTV customers, uses, viewing patterns, programming or other data
regarding services available exclusively to DIRECTV subscribers, e.g., NFL
Sunday Ticket, or the DIRECTV DVR Receivers (as compared to all TiVo Receivers)
(collectively, the “DIRECTV Sort Restriction”), in each case subject to Laws (as
defined below) and the then-current DIRECTV privacy policy applicable to DIRECTV
DVR Receivers (the “DIRECTV Privacy Policy”). It is understood and agreed that
the use or presentation of data related solely to features that are unique to
TiVo Receivers other than DIRECTV DVR Receivers shall not be deemed to be a
violation of this Section 3.2.

 

3.3 DIRECTV Sale of User Data to Third Parties. DIRECTV shall have the right to
sell User Data to third parties subject to applicable Laws. Any revenues
actually received by DIRECTV resulting from the sale of such User Data [*],
except for revenues actually received from sales of User Data collected and
processed [*] of TiVo Server Technology (as defined in the Intellectual Property
and Technology License Agreement (the “Technology License Agreement”)), [*] TiVo
under Section 6.2, or other [*] TiVo, all of which shall be retained by DIRECTV.

 

3.4 TiVo’s Sale of User Data to Third Parties. Subject to the terms and
conditions of Section 3.1 above, the DIRECTV Sort Restriction, applicable Laws,
and the DIRECTV Privacy Policy (a current copy of which is attached hereto as
Exhibit B, as amended from time to time), TiVo may offer to sell, sell, offer to
license or license User Data and any derivative work incorporating such User
Data to any third party other than a DIRECTV competitor. Any revenue actually
received by TiVo resulting from TiVo’s use of User Data will be retained by TiVo
solely and will not be subject to a revenue share with DIRECTV.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

4. INTENTIONALLY OMITTED.

 

5. USE OF EXISTING SERVICES AND FUNCTIONALITIES.

 

5.1 Existing Marketing Agreement. With respect to the Marketing Agreement, dated
April 13, 1999 (the “Marketing Agreement”) DIRECTV and TiVo acknowledge that (i)
DIRECTV’s bandwidth obligations under this Agreement shall supersede DIRECTV’s
bandwidth obligations under the Marketing Agreement; and (ii) TiVo’s obligation
to provide a Showcase to DIRECTV shall be superseded by the terms of this
Agreement. Bandwidth made available under this Agreement by DIRECTV shall serve
to satisfy DIRECTV’s obligations under the Promissory Note referenced in the
Marketing Agreement.

 

5.2 TiVo’s Use of Network Showcases and TiVolution Magazine. As of the
Restatement Effective Date, TiVo shall terminate the distribution and display of
the Showcases commonly referred to by the parties as the “Auto-Generation
Showcases” (i.e., those Showcases that are automatically generated and solely
schedule recordings) and the “TiVolution Magazine” to DIRECTV DVR Receivers.

 

6. OTHER CONSIDERATIONS.

 

6.1 Technical Support.

 

(a) Technical Assistance. During the Term, TiVo shall provide to DIRECTV
commercially reasonable training and technical assistance related to DIRECTV’s
reasonable use of the most recent version of the Authoring Tools provided by
TiVo to DIRECTV and use of TiVo’s server infrastructure, if applicable, in
accordance with this Agreement. In furtherance and not in limitation of the
foregoing, TiVo shall provide sufficient technical assistance regarding the
then-current version of the Authoring Tools so that (i) [*] of notice from
DIRECTV regarding a problem or issue with the Authoring Tools, the appropriate
TiVo personnel are available to meet (in person or by phone, as appropriate)
with DIRECTV to discuss in detail and provide initial evaluation of the problem
or issue and (ii) TiVo shall further evaluate and define the scope of the issue
or problem and use commercially reasonable efforts to provide potential
solutions thereto [*] after such initial meeting.

 

(b) Upgrades to Authoring Tools. TiVo shall provide upgrades to the Authoring
Tools which TiVo creates, if any, during the Term.

 

6.2 Technical Support by TiVo for DIRECTV’s Use of User Data. At DIRECTV’s
option, TiVo agrees to provide to DIRECTV commercially reasonable training,
technical assistance and use of TiVo’s data collection and reports,
infrastructure and tools in accessing User Data. Such support and access shall
be provided by TiVo upon payment by DIRECTV to TiVo of an additional fee of [*]
per year, which [*] is subject to set-off for revenues shared by DIRECTV with
TiVo in accordance with Section 3.3 (DIRECTV Sale of User Data to Third
Parties). By way of example, if in a given year DIRECTV received revenues of [*]
resulting from the sale of User Data ([*] of which would be payable to TiVo in
accordance

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

with Section 3.3 (DIRECTV Sale of User Data to Third Parties)), DIRECTV’s fee
payment for that year would be [*].

 

6.3 Editorial Review Rights.

 

(a) DIRECTV shall have the right to reasonably review and approve the factual
accuracy and the creative content generated by TiVo or any third party providing
content to TiVo for distribution to the DIRECTV DVR Receivers, including but not
limited to Showcases and Lead Generation and Submission Functionality
(collectively, the “TiVo Content”). All TiVo Content shall comply with
applicable Laws and comport with reasonable standards of good taste (consistent
with the broadcast standards utilized by major broadcast television networks for
commercial advertising, including standards applicable to advertising that is
available during daytime hours), including without limitation, those relating to
advertisements of material that would be considered objectionable to a
reasonable DIRECTV customer, and further including without limitation, those
relating to advertisements for drug-related paraphernalia, cigarettes and
distilled spirits.

 

(b) TiVo shall have the right to reasonably review and approve the factual
accuracy and the creative content generated by DIRECTV or any third party
providing content to DIRECTV for distribution to the Stand Alone Receivers
(including but not limited to Showcases and Lead Generation and Submission
Functionality (collectively, the “DIRECTV Content”). All DIRECTV Content shall
comply with applicable Laws and comport with reasonable standards of good taste
(consistent with the broadcast standards utilized by major broadcast television
networks for commercial advertising, including standards applicable to
advertising that is available during daytime hours), including without
limitation, those relating to advertisements of material that would be
considered objectionable to a reasonable TiVo customer, and further including
without limitation, those relating to advertisements for drug-related
paraphernalia, cigarettes and distilled spirits.

 

(c) DIRECTV and TiVo will cooperate to establish mutually agreeable editorial
review procedures so as to enable each party to exercise its rights as
contemplated by this Agreement.

 

6.4 User-Interface Modifications and Control. DIRECTV shall have the sole
control over modifications to the user interface in the application of the
TiVoVision functionality on the DIRECTV DVR Receivers for DIRECTV TiVoVision
Use, and TiVo agrees to implement and manage such user interface modifications
at TiVo’s then-current rates for such services; provided that, prior to DIRECTV
exercising its license option pursuant to Section 4.6 (Technology License) of
the Development Agreement, any such modification does not require an upgrade to
the then-current software version on any of the DIRECTV DVR Receivers. The user
interface presentation for the TiVoVision functionality on the DIRECTV DVR
Receivers for TiVo’s TiVoVision Use shall be substantially similar in nature and
quality as that of DIRECTV use for similar content.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

6.5 Publishing Instruction Report; Showcase Publishing Status Reports.

 

(a) Showcase Publishing Instruction Report. Commencing no later than [*],
DIRECTV shall provide to TiVo a “Publishing Instruction Report” to assist TiVo
in planning the Showcase publishing activity and preparing the Showcase
Publishing Status Report described below, with revised Publishing Instruction
Reports to be provided by DIRECTV on a [*] basis no less than [*] prior to the
start of the [*] described in the applicable Publishing Instruction Report. Each
Publishing Instruction Report shall contain at a minimum the following
information with respect to each DIRECTV-authored Showcase planned to be
distributed during the described [*]: (i) First and last day of distribution of
each DIRECTV-authored Showcase planned to be distributed during the [*]; (ii)
Central Promotion text (if applicable) and associated distribution schedule;
(iii) Position in Showcase grid of each DIRECTV-authored Showcase; (iv) Total
video clip length per DIRECTV-authored Showcase; (v) the length of each
individual video clip; and (vi) DIRECTV’s requirements (including frequency of
delivery) for any DIRECTV-Authored Showcase Reports (as described below in
Section 6.6).

 

(b) Showcase Publishing Status Reports. Commencing on the First Amendment
Effective Date, TiVo shall create, maintain and provide to DIRECTV, no later
than [*] prior to the start of the [*] described, a “Showcase Publishing Status
Report” containing at a minimum the following information with respect to each
TiVo-authored Showcase, and, beginning with receipt of the Showcase Publishing
Instruction Report, also with respect to each DIRECTV-authored Showcase planned
to be distributed during the described [*]: (i) First and last day of
distribution for each Showcase; (ii) DIRECTV Central Promotion text (if
applicable) and associated distribution schedule; (iii) Position in Showcase
grid of each Showcase; (iv) Total video clip length per Showcase, along with
schedule and total video clip length of all Showcases to be distributed to the
hard disk of DIRECTV DVR Receivers during the [*]; and (v) description of each
new TiVo-authored Showcase sufficient to allow DIRECTV to develop customer
service agent scripting to support in-bound inquiries from DIRECTV DVR Receiver
customers relating to such TiVo-authored Showcases. DIRECTV shall provide any
corrections or changes to the Publishing Status Report items prior to expiration
of the [*], and TiVo shall then make such corrections or changes prior to the
distribution of such items to subscribers.

 

6.6 DIRECTV-Authored Showcase Reports.

 

(a) Reporting Obligations. Commencing with the First Amendment Effective Date
and solely with respect to each DIRECTV-authored Showcase distributed during the
Term, whenever DIRECTV-authored Showcases are distributed, TiVo shall provide
DIRECTV with a basic report (the “DIRECTV-Authored Showcase Report”) of the User
Data capturing interactions of end users with each such DIRECTV-authored
Showcase. A separate DIRECTV-Authored Showcase Report shall be provided for each
DIRECTV-authored Showcase on such frequency as requested by DIRECTV pursuant to
the Publishing Instruction Report, but in any event no more than a [*] basis per
DIRECTV-Authored Showcase Report.

 

(b) Report Format. The format for a basic DIRECTV-Authored Showcase Report is
presented in Attachment 1 to the First Amendment to this Agreement. DIRECTV

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

acknowledges and agrees that TiVo may modify the form of such basic
DIRECTV-Authored Showcase Report in TiVo’s sole discretion, so long as the
information conveyed in the basic report is not materially reduced.

 

(c) Report Format Modification Requests. In the event DIRECTV wishes to receive
a basic DIRECTV-Authored Showcase Report that differs from that defined in
Attachment 1 to the First Amendment to this Agreement, DIRECTV shall request
TiVo for such report; provided, however, if such modified report is created
pursuant to the terms set forth herein, all subsequent DIRECTV-Authored Showcase
Reports shall be in the modified form. DIRECTV shall be allowed to make such
requests no more than [*] per calendar [*]. TiVo shall assess the costs
associated with providing a report meeting with DIRECTV’s request. In the event
that TiVo determines such costs will [*], TiVo will create the modified
DIRECTV-Authored Showcase Report on a timely basis. In the event that TiVo
determines such costs will [*], the parties will follow the processes set forth
in Section 6.6(d) below.

 

(d) Custom Research. In the event DIRECTV or any third party wishes to receive
from TiVo significantly more comprehensive DIRECTV-Authored Showcase Reports
and/or additional research solely related to User Data (collectively, “Custom
Research”), DIRECTV shall contact, or may direct such third party to contact,
TiVo. TiVo shall negotiate in good faith with DIRECTV or, solely if requested by
DIRECTV, such third party (as the case may be) the terms and conditions pursuant
to which TiVo would provide such Custom Research. TiVo shall pay DIRECTV [*] of
any revenue actually received by TiVo resulting from TiVo’s sale of any Custom
Research to any such third party and retain the [*] of such revenue. TiVo shall
not sell any Custom Research other than as set forth in the preceding sentence
(i.e., only third parties which DIRECTV has requested or approved shall be
permitted to purchase Custom Research from TiVo. For purposes of clarification,
Custom Research does not include or incorporate any customer data received,
derived or otherwise collected from the Stand Alone Receivers (“Stand Alone
Data”), and TiVo, in its sole discretion, shall determine whether to provide
Stand Alone Data (or any report or other document which includes or incorporates
Standalone Data) to DIRECTV or any third party.

 

(e) Scope of Reporting Obligations. TiVo’s obligations under this Section 6.6
shall continue through the Term. This Section 6.6 comprises TiVo’s sole and
entire reporting obligation with respect to User Data, other than as expressly
set forth in Section 3.2 of this Agreement.

 

6.7 DIRECTV Lead Generation Files. DIRECTV shall notify TiVo no less than [*]
prior to distributing any lead generation objects to DIRECTV DVR Receivers and
provide TiVo with the following information: (i) the dates that DIRECTV will
distribute such lead generation objects; (ii) the frequency with which (or the
period for which) DIRECTV desires TiVo to collect and aggregate responses to
lead generation objects (e.g., [*]) into a lead generation file; and (iii) the
person or persons DIRECTV designates to receive such lead generation file (such
person, “DIRECTV’s Lead Gen Recipient”). TiVo shall use commercially reasonable
efforts to deliver lead generation files in TiVo’s standard format to DIRECTV’s
Lead Gen Recipient

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

within [*] of the end of the collection/aggregation period selected by DIRECTV.
DIRECTV shall pay TiVo [*], for each full lead generation file that TiVo
delivers pursuant to this Section 6.7.

 

7. REPRESENTATIONS AND WARRANTIES OF TIVO. TiVo represents and warrants to
DIRECTV and agrees that:

 

7.1 Organization, Good Standing and Qualification. TiVo is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted. TiVo is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure so to qualify would have
a material adverse effect on its business or properties.

 

7.2 Authorization; Binding Obligation. All corporate action on the part of TiVo,
its officers, directors and stockholders necessary for the authorization,
execution, and delivery of this Agreement has been taken. The performance of all
obligations of TiVo hereunder constitutes valid and legally binding obligations
of TiVo, enforceable against TiVo in accordance with its respective terms.

 

7.3 No Consents. The execution and delivery of this Agreement in accordance with
the terms thereof and the compliance by TiVo with the provisions hereof or
thereof (i) are not and will not be inconsistent with TiVo’s Charter or Bylaws,
(ii) do not and will not contravene any Laws (as defined below) applicable to
TiVo, and (iii) do not and will not contravene any material provision of, or
constitute a default under, any indenture, mortgage, contract, license,
agreement or other instrument of which TiVo is a party or by which it is bound
or requires the consent or approval of, the registration with or the taking of
any action in respect of or by, any federal, state or local government authority
or agency or other person.

 

7.4 Laws. TiVo has complied and shall comply with any and all Laws regarding
TiVo’s development of the Authoring Tools, the Provo Receiver and Two-Chip
Receiver and TiVo’s deployment, if applicable, of the Authoring Tools and TiVo’s
other obligations hereunder. As used herein, “Laws” shall mean FCC and all other
governmental (whether international, federal, state, municipal, or otherwise)
statutes, laws, rules, regulations, ordinances, codes, directives, and orders.

 

7.5 Ability to Perform. TiVo possesses the technical and other knowledge and
other abilities required to timely and fully meet its obligations under this
Agreement.

 

7.6 Warranty Disclaimer. EXCEPT AS SET FORTH IN THIS SECTION 7, TIVO MAKES NO
WARRANTIES AS TO THE PERFORMANCE OF THIS AGREEMENT OR THE DELIVERABLES OR THE
SERVICES TO BE PROVIDED HEREUNDER, AND TIVO EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES IMPLIED AND STATUTORY, WHETHER ARISING FROM COURSE OF DEALING OR
USAGE OF TRADE INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD
PARTY RIGHTS.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

8. REPRESENTATIONS AND WARRANTIES OF DIRECTV. DIRECTV represents and warrants to
TiVo and agrees that:

 

8.1 Organization, Good Standing and Qualification. DIRECTV is a corporation duly
organized, validly existing and in good standing under the laws of the state of
California and has all requisite corporate power and authority to carry on its
business as now conducted. DIRECTV is duly qualified to transact business and is
in good standing in each jurisdiction in which the failure so to qualify would
have a material adverse effect on its business or properties.

 

8.2 Authorization; Binding Obligation. All corporate action on the part of
DIRECTV, its officers, directors and stockholders necessary for the
authorization, execution, and delivery of this Agreement has been taken. The
performance of all obligations of DIRECTV hereunder constitutes valid and
legally binding obligations of DIRECTV, enforceable against DIRECTV in
accordance with its respective terms.

 

8.3 No Consents. The execution and delivery of this Agreement in accordance with
the terms thereof and the compliance by DIRECTV with the provisions hereof or
thereof (i) are not and will not be inconsistent with DIRECTV’s Charter or
Bylaws, (ii) do not and will not contravene any Laws applicable to DIRECTV, and
(iii) do not and will not contravene any material provision of, or constitute a
default under, any indenture, mortgage, contract, license, agreement or other
instrument of which DIRECTV is a party or by which it is bound or requires the
consent or approval of, the registration with or the taking of any action in
respect of or by, any federal, state or local government authority or agency or
other person.

 

8.4 Laws. DIRECTV has complied and shall comply with any and all Laws regarding
DIRECTV’s obligations hereunder.

 

8.5 Ability to Perform. DIRECTV possesses the technical and other knowledge and
other abilities required to timely and fully meet its obligations under this
Agreement.

 

8.6 Warranty Disclaimer. EXCEPT AS SET FORTH IN THIS SECTION 8, DIRECTV MAKES NO
WARRANTIES AS TO THE PERFORMANCE OF THIS AGREEMENT OR THE DELIVERABLES OR
SERVICES TO BE PROVIDED HEREUNDER AND DIRECTV EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES IMPLIED AND STATUTORY, WHETHER ARISING FROM COURSE OF DEALING OR
USAGE OF TRADE INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD
PARTY RIGHTS.

 

9. CONFIDENTIALITY.

 

9.1 Confidential Information. Each party (the “Disclosing Party”) may, from time
to time during the term of this Agreement, disclose or make available to the
other party (the “Receiving Party”) certain proprietary or non-public
information including, without limitation, trade secrets, know-how, formulas,
flow charts, diagnostic routines, business information, forecasts, financial
plans and data, customer information, marketing plans, and unannounced product
information (collectively, “Confidential Information”). If provided in tangible
form, such information shall be marked as “confidential” or “proprietary” or
with a similar legend and, if disclosed orally or visually, shall be identified
as confidential at the time of disclosure.

 



--------------------------------------------------------------------------------

Confidential Information shall exclude information the Receiving Party can
demonstrate by reasonably detailed written documentation: (a) was independently
developed by the Receiving Party’s employees, consultants or contractors without
access to or use of the Disclosing Party’s Confidential Information; (b) became
known to the Receiving Party, without restriction, from a source (having a right
to disclose such information) other than the Disclosing Party without breach of
this Agreement; (c) was in the public domain at the time it was disclosed or
enters the public domain through no act or omission of the Receiving Party; or
(d) was rightfully known by the Receiving Party, without restriction, at the
time of disclosure. For purposes of this Agreement, the Authoring Tools shall be
deemed the Confidential Information of TiVo, regardless of whether they are
marked as such.

 

9.2 Protection of Confidential Information. The Receiving Party shall not use
the Confidential Information of the Disclosing Party except for the purpose of
carrying out its rights or obligations under this Agreement and shall not
disclose the Confidential Information of the Disclosing Party, except as
expressly authorized in this Agreement or in writing by the Disclosing Party.
Notwithstanding the foregoing, the Receiving Party may disclose any Confidential
Information that must be disclosed pursuant to applicable federal, state, or
local law, regulation, court order, or other legal process or pursuant to the
rules and regulations of any stock exchange or stock association in which
securities of the Receiving Party may be traded from time to time; provided,
that the Receiving Party gives the Disclosing Party prompt written notice
thereof and the Receiving Party obtains prior to any such disclosure a
protective order or other appropriate remedy. The Receiving Party will use the
same degree of care to prevent such misuse or disclosure that the Receiving
Party uses with respect to its own proprietary information, but in no event with
less than with reasonable care. Disclosure of Confidential Information does not
constitute a license with respect to such Confidential Information.

 

9.3 Disclosure Restrictions. The Receiving Party may disclose Confidential
Information only to its employees, consultants and contractors when such
disclosure is necessary for the Receiving Party to exercise its rights in
compliance with, and only for purposes contemplated by, this Agreement, provided
such employees, consultants and contractors are advised of the confidential
nature thereof and bound by nondisclosure obligations and restrictions no less
restrictive than those set forth in this Section 9 (Confidentiality).

 

10. INDEMNIFICATION.

 

10.1 TiVo Indemnification Obligation.

 

(a) Indemnity. TiVo, at its own expense, shall (i) defend, or at its option,
settle, any claims, suits, and actions brought by a third party (collectively
“Claims”) against DIRECTV and its affiliated companies and their respective
employees, officers, agents, attorneys, stockholders and directors, and their
respective successors and assigns (the “DIRECTV Indemnified Party(ies)”) based
on (1) allegations that the Content and/or Authoring Tools (in the form
initially provided to DIRECTV) infringes any patent, copyright, moral rights or
trademark, or misappropriates any trade secret issued or in effect in United
States or violates any right of publicity or privacy, literary, music
performance or dramatic right or otherwise constitutes libel, slander,
plagiarism, or a violation of personal or property rights or (2) allegations
that any use by TiVo or use expressly authorized by TiVo of the User Data
violates

 



--------------------------------------------------------------------------------

any Law or the DIRECTV Privacy Policy or the other restrictions set forth
herein, except, to the extent caused by DIRECTV in the case of violations of the
Privacy Policy, or (3) allegations that any Content violates any Law; and (ii)
pay any award, damages, or costs (including, without limitation, reasonable
attorneys’ fees) as incurred or finally awarded by a court of competent
jurisdiction or agreed on in a settlement of any such Claim; provided that
DIRECTV: (A) promptly notifies TiVo, in writing, of all such Claims; (B)
cooperates reasonably with TiVo (at TiVo’s expense) in defending such Claims;
and (C) allows TiVo the primary right to control the defense (including the
selection of counsel), or at TiVo’s sole option, to settle, all such Claims;
provided such settlement provides a full unconditional release of DIRECTV and
does not impose any liability on DIRECTV. At its discretion, DIRECTV shall be
entitled to jointly participate in the defense of such Claim with counsel of its
own selection and DIRECTV shall be obligated to pay the fees and expenses of
such counsel of its own selection.

 

(b) Mitigation. If TiVo receives written notice of an alleged infringement or
believes that a Claim of infringement is likely, or if DIRECTV’s use of the
Authoring Tools is prevented by a permanent injunction, TiVo may, at its sole
option and expense, (i) procure for DIRECTV the right to continue use of the
Authoring Tools at TiVo’s sole expense; (ii) modify the Authoring Tools; or
(iii) replace the infringing portion of the Authoring Tools with technology that
does not infringe, provided that, in the case of subsections (ii) and (iii), the
modified and/or replaced technology contains substantially similar functionality
and otherwise complies with the requirements of this Agreement (the “Replacement
Technology”).

 

(c) Exceptions. TiVo shall have no liability for any such Claims based on (i)
any use of the Authoring Tools in combination with products, services or
technology not required by TiVo or not otherwise required to use the Authoring
Tools in a standalone form, if such infringement would not occur except for such
combination; or (ii) any use of an infringing version of the Authoring Tools
once a non-infringing version of Replacement Technology has been made available
to DIRECTV.

 

(d) Entire Obligation. The foregoing states TiVo’s entire liability and
DIRECTV’s sole and exclusive remedy with respect to any infringement by the
Authoring Tools of any patents, copyrights, trademarks, trade secrets or other
proprietary rights of any third party whether direct or contributory.

 

10.2 DIRECTV Indemnity.

 

(a) Indemnity. DIRECTV, at its own expense, shall (i) defend, or at its option,
settle, any claims, suits, and actions brought by a third party (collectively
“Claims”) against TiVo and its affiliated companies and their respective
employees, officers, agents, attorneys, stockholders and directors, and their
respective successors and assigns (the “TiVo Indemnified Party(ies)”) based on
allegations that (1) any use by DIRECTV or use expressly authorized by DIRECTV
of the Authoring Tools, violates any Law, other than Claims for which TiVo is
obligated to defend DIRECTV pursuant to Section 10.1(a)(i)(1), or (2)
allegations that any use by DIRECTV or use expressly authorized by DIRECTV of
the User Data violates any Law or the DIRECTV Privacy Policy or the other
restrictions set forth herein, except, to the extent caused by TiVo in the case
of violations of the Privacy Policy; and (ii) pay any award, damages, or costs
(including, without limitation, reasonable attorneys’ fees) as incurred or
finally

 



--------------------------------------------------------------------------------

awarded in a court of competent jurisdiction or agreed on in a settlement of any
such Claim; provided that TiVo (A) promptly notifies DIRECTV, in writing, of all
such Claims; (B) cooperates reasonably with DIRECTV (at DIRECTV’s expense) in
defending such Claims; and (C) allows DIRECTV the primary right to control the
defense (including the selection of counsel), or at DIRECTV’s sole option, to
settle, all such Claims; provided such settlement provides a full unconditional
release of TiVo and does not impose any liability on TiVo. At its discretion,
TiVo shall be entitled to jointly participate in the defense of such Claim with
counsel of its own selection and TiVo shall be obligated to pay the fees and
expenses of such counsel of its own selection.

 

(b) Exceptions. DIRECTV shall have no liability for any such Claims based on (i)
a combination of the Authoring Tools with the DIRECTV DVR Receiver; or (ii) the
TiVo Authoring Tools.

 

11. Limitation of Liability. EXCEPT IN THE EVENT OF A BREACH OF THE LICENSE
GRANTED IN SECTION 2 (LICENSE GRANTS; COMMERCIAL USE), A KNOWING OR GROSSLY
NEGLIGENT BREACH OF THE RESTRICTIONS HEREIN ON THE USE OF USER DATA, UNDER LAWS
AND DIRECTV PRIVACY POLICY, OR A BREACH OF SECTION 9 (CONFIDENTIALITY) AND
EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 10
(INDEMNIFICATION), IN NO EVENT WILL EITHER PARTY BE LIABLE UNDER THIS AGREEMENT
UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, TORT OR OTHER LEGAL OR
EQUITABLE THEORY FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY
NATURE WHATSOEVER (INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS, OTHER
COMMERCIAL LOSS, OR COST OF PROCUREMENT OF SUBSTITUTE TECHNOLOGY OR SERVICES),
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF THE OTHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND EVEN IF ANY EXCLUSIVE REMEDY
STATED IN THIS AGREEMENT IS DEEMED TO FAIL OF ITS ESSENTIAL PURPOSE. EXCEPT IN
THE EVENT OF A BREACH OF THE LICENSES GRANTED IN SECTION 2 (LICENSE GRANTS;
COMMERCIAL USE), A KNOWING OR GROSSLY NEGLIGENT BREACH OF THE RESTRICTIONS
HEREIN ON THE USE OF USER DATA, UNDER LAWS AND DIRECTV PRIVACY POLICY, OR A
BREACH OF SECTION 9 (CONFIDENTIALITY) AND EXCEPT FOR THE INDEMNIFICATION
OBLIGATIONS SET FORTH IN SECTION 10 (INDEMNIFICATION), IN NO EVENT SHALL EITHER
PARTY’S CUMULATIVE LIABILITY UNDER OR IN CONNECTION WITH THIS AGREEMENT EXCEED
AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF ALL FEES PAID BY, OR DUE FROM,
DIRECTV TO TIVO HEREUNDER. THIS LIMITATION OF LIABILITY IS CUMULATIVE, WITH ALL
PAYMENTS FOR CLAIMS IN CONNECTION WITH THIS AGREEMENT BEING AGGREGATED TO
DETERMINE SATISFACTION OF THE LIMIT. THE EXISTENCE OF ONE OR MORE CLAIMS UNDER
THIS AGREEMENT WILL NOT ENLARGE THE LIMIT.

 

12. TERM AND TERMINATION.

 

12.1 Term. The term (the “Term”) of this Agreement shall begin on the Effective
Date and continue until the termination of the Development Agreement, unless
sooner

 



--------------------------------------------------------------------------------

terminated pursuant to this Section 12 (Term and Termination). Notwithstanding
the foregoing, no less than 90 days prior to the expiration of the Term, DIRECTV
and TiVo agree to negotiate in good faith regarding an extension of the Term.

 

12.2 Termination. Either party may terminate this Agreement if the other party
materially breaches this Agreement and fails to cure such breach within sixty
(60) days after receipt of written notice thereof from the non-breaching party.

 

12.3 Survival. Sections 1 (Definitions); 2.5 (Reservation of Rights; Ownership);
3 (User Data) (but only as related to DIRECTV’s ownership and control of the
User Data); 5.1 (Existing Marketing Agreement); 5.2 (TiVo’s Use of Network
Showcases and TiVolution Magazine); 7 (Representations and Warranties of TiVo);
8 (Representations and Warranties of DIRECTV); 9 (Confidentiality); 10
(Indemnification); 11 (Limitation of Liability); 12.3 (Survival); 12.4 (No
Liability for Termination); and 13 (Miscellaneous) shall survive the termination
or expiration of this Agreement. Notwithstanding the foregoing, provided this
Agreement is not terminated by the other party to this Agreement for material
breach pursuant to Section 12.2 above, either party may fulfill its obligations
under advertising agreements with third parties executed prior to expiration or
termination of this Agreement (and the other party shall fulfill such
obligations as necessary and appropriate hereunder in connection with such
agreements) for up to twelve (12) months from such expiration or termination.

 

12.4 No Liability for Termination. Each party understands that the rights of
termination hereunder are absolute. The terminating party shall not incur any
liability whatsoever for any damage, loss or expenses of any kind suffered or
incurred by the other arising from or incident to the terminating party’s
exercise of its termination rights under this Agreement. In particular, without
limiting the foregoing, the terminated party shall not be entitled to any
damages on account of prospective profits or anticipated sales related to such
exercise of termination rights.

 

13. MISCELLANEOUS.

 

13.1 No Agency. Each party will in all matters relating to this Agreement act as
an independent contractor. Nothing contained in this Agreement, nor the
execution or performance thereof, shall be construed as creating any agency,
partnership, or other form of joint enterprise between the parties. Neither
party will have authority nor represent that it has any authority to assume or
create any obligation, express or implied, on behalf of the other party, or to
represent the other party as agent, employee or in any other capacity.

 

13.2 Taxes. All payments made by each party hereunder shall be paid without
deduction for and net of any sales, use, excise, import or export, value-added
or similar tax or duty, government permit or license fees, customs and similar
fees, penalties and interest and any costs associated with the collection or
withholding of any of the foregoing (except for taxes based on the receiving
party’s net income) (collectively, “Taxes”). If any deduction is legally
required on any fees payable by one party to the other party hereunder, the
party making such payment shall pay in the manner and at the same time such
additional amounts as will result in the receiving party receiving the amounts
such party would have received absent such required deduction. The paying party
shall promptly pay or reimburse all federal, state, and local Taxes,

 



--------------------------------------------------------------------------------

if any, due, arising from, or measured by amounts payable to the receiving party
under this Agreement.

 

13.3 Amendment, Modification or Waiver. This Agreement shall not be altered or
otherwise amended except pursuant to an instrument in writing signed by each of
the parties hereto.

 

13.4 Successors; Assigns. All the terms of this Agreement shall be binding upon
and shall inure to the benefit of the permitted successors and assigns of the
respective parties hereto. Anything contained herein to the contrary
notwithstanding, neither party may assign this Agreement without the written
consent of the other party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, in the event of a “TiVo Change of Control” (as
defined below), upon the request of DIRECTV, provided [*] notice of such Change
of Control is provided by TiVo, this Agreement shall be automatically amended to
(i) terminate TiVo’s rights to distribute TiVoVision and I-Preview Tags to
DIRECTV DVR Receivers, and terminate TiVo’s rights to associated broadcast time
for delivery of content, and (ii) require DIRECTV to pay a license fee of [*]
for use of the Authoring Tools thereafter during the remaining Term of this
Agreement. Subject to DIRECTV’s timely exercise of the foregoing rights, either
party may transfer and assign this Agreement, by operation of law or otherwise,
to the surviving entity in the event of a sale to, merger with, or acquisition
of all or substantially all of such party’s assets by such entity, and each
party hereby consents to such assignment in advance. For purposes of this
Section 13.4, a “TiVo Change of Control” is defined as (i) any transaction or
series of related transactions whether by operation of law or otherwise
(including, without limitation, any merger, consolidation or other form of
reorganization) in which the outstanding securities of TiVo are exchanged for
securities or other consideration issued, or caused to be issued, by an
acquiring corporation, company or other entity or Group (as such term is used in
Rule 13d-5 under the United States Securities Exchange Act of 1934), other than
a transaction effected solely for the purposes of changing the form or
jurisdiction of organization of TiVo, unless the holders of TiVo as constituted
immediately prior to the transaction or series of related transactions will hold
immediately after the transaction a majority of the voting power of the
surviving entity; (ii) a sale or transfer of all or substantially all of the
business or assets of TiVo; (iii) an event or series of events under which a
person, corporation, company or other entity or a Group (as such term is used in
Rule 13d-5 under the United States Securities Exchange Act of 1934) (each, a
“Person”) that did not previously control, directly or indirectly, a majority of
the board of directors or other governing body of TiVo obtains direct or
indirect control of the board of directors or other governing body of TiVo;
including, without limitation, an event or series of events in which a Person
that did not previously own or control, directly or indirectly, a majority of
the voting stock of TiVo, acquires or obtains control, directly or indirectly,
of a majority of the voting stock of TiVo; or (iv) the entry into any agreement,
written or oral, formal or informal, pursuant to which a Person that did not
previously have, directly or indirectly, operational control of TiVo obtains
direct or indirect operational control of TiVo. TiVo shall provide DIRECTV with
prompt written notice of any TiVo Change of Control, no later than [*].

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

13.5 Governing Law. This Agreement and all matters or issues related hereto or
arising hereunder shall be governed by the laws of the State of California,
without regard to principles of conflicts of law, as such laws would apply to
contracts entered into by California residents and performed entirely in
California. The parties agree that all disputes and litigation regarding this
Agreement and matters connected with its performance shall be brought in a
federal court in the Northern District or Central District of California or in
state court in Los Angeles County or Santa Clara County, California, and each
party irrevocably submits to the jurisdiction and venue of any such court in any
such action or proceeding.

 

13.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

13.7 Notices. All notices permitted or required under this Agreement shall be in
writing and shall be delivered to the address(es) for notice set forth below or
such other address as either party may specify in writing. Notices shall be
effective (i) on the date received, if delivered by hand; (ii) on the date sent
if sent by facsimile with confirmation, (ii) on the next business day following
delivery thereof to an air courier for overnight delivery, and (iii) on the
fifth business day after deposit into either the United States mail service (as
applicable), postage prepaid, return receipt requested.

 

To:   TiVo Inc.

  

To:   DIRECTV, Inc.

Chief Executive Officer

  

Eric Shanks, Senior Vice President

Advanced Services

2160 Gold Street

  

2230 East Imperial Highway

Alviso, CA 95002

  

El Segundo, California 90245

Fax: (408) 519-5330

  

Fax: (310) 964-3676

With a copy to:    With a copy to:

TiVo Inc.

  

DIRECTV, Inc.

General Counsel: Matthew Zinn

  

General Counsel

2160 Gold Street

  

2230 East Imperial Highway

Alviso, CA 95002

  

El Segundo, California 90245

Fax: (408) 519-5330

  

Fax: (310) 964-4991

 

13.8 Force Majeure. Neither party shall be liable hereunder by reason of any
failure or delay in the performance of its obligations hereunder (except for
payments of money) on account of strikes (other than strikes of a party’s own
employees), shortages, riots, insurrection, fires, flood, storm, explosions,
acts of God, war, governmental action, labor conditions (other than with respect
to a party’s own employees), earthquakes, material shortages or any other causes
that are beyond the reasonable control of such party; provided, however, that
the parties will use commercially reasonable efforts, including the
implementation of business continuity measures, to mitigate the effects of such
force majeure.

 

13.9 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to this Agreement by TiVo to DIRECTV are, and shall otherwise
be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section
101(56) of the United States Bankruptcy Code.

 



--------------------------------------------------------------------------------

The Parties agree that DIRECTV, as licensee of such rights and licenses, shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code, provided that DIRECTV abides by the terms of this Agreement.

 

13.10 Injunctive Relief. It is understood and agreed that, notwithstanding any
other provision of this Agreement, any breach of Section 9 (Confidentiality) or
the licenses granted in Section 2 (License Grants; Commercial Use) and any
restrictions related thereto will cause irreparable damage for which recovery of
money damages would be inadequate, and that both parties shall therefore be
entitled to obtain timely injunctive relief to protect their respective rights
under this Agreement, in addition to any and all remedies available at law.

 

13.11 Export Controls. Each party agrees that it will comply with all U.S.
export control laws and the applicable regulations thereunder, as well as any
other applicable laws of the U.S. affecting the export of technology.

 

13.12 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

13.13 Counterparts. The Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one agreement.

 

13.14 Entire Agreement. This Agreement, including any exhibits and schedules
attached hereto, in conjunction with the Development Agreement and, upon
exercise of DIRECTV’s option, the Technology License Agreement, constitute the
entire agreement between DIRECTV and TiVo with respect to the subject matter
specifically set forth herein.

 

Remainder of page intentionally left blank.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their respective duly authorized officers.

 

TIVO Inc.       DIRECTV, INC.

By:

 

/s/ Michael Ramsay

     

By:

 

/s/ Eric Shanks

Name:

 

Michael Ramsay

     

Name:

 

Eric Shanks

Title:

 

Chief Executive Officer

     

Title:

 

Senior Vice President, Advanced Services

 